*629Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), dated June 17, 2003, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of his right to the effective assistance of trial counsel (see People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]). “[T]o prevail on a claim of ineffective assistance, [the] defendant ] must demonstrate that [he was] deprived of a fair trial by less than meaningful representation; a simple disagreement with strategies, tactics or the scope of possible cross-examination, weighed long after the trial, does not suffice” (People v Benevento, 91 NY2d 708, 713 [1998] [internal quotation marks omitted]; People v Flores, 84 NY2d 184, 187 [1994]). The fact that counsel’s strategy was unsuccessful does not render his assistance ineffective (see People v Ryan, 229 AD2d 623, 625 [1996], affd 90 NY2d 822 [1997]; People v Baldi, supra, at 146-147). Here, the defendant received meaningful representation. Santucci, J.P., Luciano, Schmidt and Rivera, JJ., concur.